DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 5/31/2022. Claims 43-62 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 15/223,864 filed 7/29/2016 which is a CIP of 14/846,791, filed 9/6/2015. The assignee of record is RISC Networks, LLC. The listed inventor(s) is/are: Littlejohn, Jeremy; Watts, Greg.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/31/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Allowable Subject Matter
Claim 44, 48, 54, 58 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-62 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No(s). 11,240,174, 10,680,973, 10,193,824. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the listed patent(s) with obvious wording variations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 43, 45-47, 49-53, 55-57, & 59-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayya et al. (US 20170126564 A1, CIP of 15/097,282 filed 4/12/2016, support can be found in drawings figure 6 and related description in specification of 15/097,282; hereinafter May) in view of Ieong et al. (US 20120271806 A1, published 10/25/2012; hereinafter Ieo).
For Claim 43, May teaches a computer-implemented method comprising: under control of a computing system comprising one or more computing devices configured to execute specific instructions (May ¶ 0002 a system, article of manufacture and method of establishing a cloud-based multipath routing protocol. Please see partial screen shot of figure 6 below:

    PNG
    media_image1.png
    961
    816
    media_image1.png
    Greyscale
 ), 
collecting communication data regarding communications among a plurality of computing nodes in a networked environment (May Fig. 6 ¶ 0073 layer 3 and layer 4 information extracted from network flows); 
creating a plurality of connectivity records from the communication data, wherein each connectivity record of the plurality of connectivity records represents a communication between a source computing node and a destination computing node of the plurality of computing nodes (May ¶ 0073 Fig. 6 extracting L3 and L4 information and matching against an application routing database is interpreted to be equivalent to using communication data to create a plurality of connectivity records because when a match is found the match is used to look-up and apply specific routing polices and when a match is not found a DPI engine is used to populate the database for future flows.
Additionally, May Fig. 6, ¶ 0073 teaches a flow passed to DPI (deep packet inspection) engine to populate database for future flows (i.e. creation of connectivity records).
May ¶ 0073 recites in part: In step 608, on failure to find a match in the database, the flow is passed over to the DPI engine.  The classification from the DPI engine is used to populate the database for future flows.  The current flow may obtain some default routing policies as well.  In this way, when the same application flow is encountered again, it can find a successful match in database.  The application specific routing policy can then be applied for that application flow.
Also see May Fig. 2 and related description including May ¶ 0048); 
identifying a plurality of applications of the networked environment (May ¶ 0073 current flow obtains default routing polices so that when the same application flow is encountered again a default match can be found in the database and the application specific routing policy would then be capable of being applied to that "future" encountered flow) based at least partly on device types for individual computing nodes associated with the plurality of connectivity records (May ¶ 0055 Between each edge device and its associated gateways can be a routing protocol. The routing protocol can relay state information to peers that are one hop away. For example, edge device A 306 can have a subnet A. Edge device B 308 can have subnet B. When the user enables VPN on Orchestrator 302, edge device A 306 and edge device B 308 can inform the gateways that their local subnets A and Bare reachable over VPN. The gateway(s) can then inform peers in the enterprise VRF. In this way, a message can be sent to edge device B 308 instructing it that subnet A is now reachable through it. A message can also be sent to edge device A 306 instructing it that subnet B is now reachable through it. When an edge device loses connectivity to a gateway, gateway 304 can relay to peers in the VRF that the subnet is no longer reachable and the edge device updates the routing/forwarding table to mark all routes via that unreachable gateway. In this way, gateways can be added or removed, and/or routes added and removed, without restarts and/or loss of connectivity assuming at least one gateway is connected at all times.).
May does not explicitly teach generating a graph of the networked environment based at least partly on the identifying the plurality of applications, wherein the graph comprises a plurality of vertices corresponding to the plurality of applications.
However, Ieo teaches generating a graph of the networked environment based at least partly on the identifying the plurality of applications, wherein the graph comprises a plurality of vertices corresponding to the plurality of applications (Ieo ¶ 0031 At 306, a directed graph is created for each topic where the vertices are the domains (instead of URLs in the typical application of ClickSkip) and the directed edges between the domains are weighted based on the number of users who clicked on documents in one domain and skipped documents in the other domain (as a measure of relative domain trust between the two domains).
Please see Ieo screenshot of Fig. 3 below, thank you:

    PNG
    media_image2.png
    689
    527
    media_image2.png
    Greyscale
).
Ieo and May are analogous art because they are both related to graphing.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the graphing techniques of Ieo with the system of May for creating training data for tail queries that first use the search engine to find search results that are somewhat relevant to user query (Ieo ¶ 0034).
For Claim 45, May-Ieo teaches the computer-implemented method of Claim 43, wherein creating the plurality of connectivity records from the communication data comprises creating the plurality of connectivity records from portions of the communication data that satisfy a criterion (Ieo ¶ 0022).
For Claim 46, May-Ieo teaches the computer-implemented method of Claim 43, wherein generating the graph comprises including, in the graph, a plurality of edges representing communication links between applications (May ¶ 0057-0059).
For Claim 47, May-Ieo teaches the computer-implemented method of Claim 46, wherein generating the graph comprises including, in the graph, an edge that designates whether a communication link is critical or non-critical (Ieo ¶ 0017-0018).
For Claim 49, May-Ieo teaches the computer-implemented method of Claim 43, wherein creating the plurality of connectivity records from the communication data comprises creating a first connectivity record using a first communication which comprises a source IP address of a first source computing node and a destination IP address of a first destination computing node (May ¶ 0026, Fig. 8).
For Claim 50, May-Ieo teaches the computer-implemented method of Claim 49, further comprising associating the first communication with an application context May Claim 5 verification of an Internet-protocol (IP) address and a port number used by the application in a second network flow used for determination as to whether or not to delete. May Claim 5 recites:
1.  A computerized method of an application routing service comprising: using a 
deep-packet inspection (DPI) technique on a first network flow to identify an 
application;  storing an Internet-protocol (IP) address and a port number used 
by the application and an identity of the application in a database;  detecting 
a second network flow;  identifying the IP address and the port number of the 
application in the second network flow;  looking up the IP address and the port 
number in the database;  and based on the IP address and the port number, 
identifying the application. 
3.  The computerized method of claim 1 further comprising: verifying the 
application in the second network flow using DPI. 
4.  The computerized method of claim 3, wherein the application is not verified 
in the second network flow. 
5.  The computerized method of claim 4 further comprising: deleting the 
Internet-protocol (IP) address and the port number used by the application and 
the identity of the application the database).
For Claim 51, May-Ieo teaches the computer-implemented method of Claim 50, further comprising associating the first communication with a protocol (May ¶ 0026, 0034, 0039).
For Claim 52, May-Ieo teaches the computer-implemented method of Claim 43, further comprising determining to exclude a service orientated architecture application from a set of applications represented by vertices of the graph (May Claim 5 deleting IP address and port number used by application and the identity of the application in the database when the application is not verified in the second network flow).
For Claim 53, the claim is substantially similar to claim 43 and therefore is rejected for the same reasoning set forth above. 
For Claim 55, the claim is substantially similar to claim 45 and therefore is rejected for the same reasoning set forth above. 
For Claim 56, the claim is substantially similar to claim 46 and therefore is rejected for the same reasoning set forth above. 
For Claim 57, the claim is substantially similar to claim 47 and therefore is rejected for the same reasoning set forth above. 
For Claim 59, the claim is substantially similar to claim 49 and therefore is rejected for the same reasoning set forth above. 
For Claim 60, the claim is substantially similar to claim 50 and therefore is rejected for the same reasoning set forth above. 
For Claim 61, the claim is substantially similar to claim 51 and therefore is rejected for the same reasoning set forth above. 
For Claim 62, the claim is substantially similar to claim 52 and therefore is rejected for the same reasoning set forth above. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20140172782 A1, ENTERPRISE MIGRATION PLANNING INFORMATION REPOSITORY
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446